Case 4:20-cv-00980-KPJ Document 33-1 Filed 04/19/21 Page 1 of 1 PageID #: 235
                                                                                Align top of FedEx Express® shipping label here.




                           FRO i <512? 294 3563
                           PaulHorinuilie

                           514AWharton Ave
                           Altoona PA 16602
                           US
                         T0 United States Courthouse
                           United States Courthouse ou i-Zl>oo
                           7940 Preston Rd, Rm 101 i,I2Sre;S : ":'

                           Pla o TX 75024 (US)

                                                                            ErTvefcos
                           (512. 294-9563 REF:
                           INU:
                           PO£.                                  -




                          ™ 7858 6730 1255
                                                                 75024




                                                                                               ¦and stick airbill or pouch here.
